Title: To Benjamin Franklin from Joshua Barney, 21 December 1783
From: Barney, Joshua
To: Franklin, Benjamin


          
            Sir
            Havre de Grace Decr 21st. 83.
          
          Yesterday in Examining Sundry Packages onbd. I found one Directed to Your Excellency which I had brought onshore. It was Opened & proved [to] be Snuff & Tobacco. I really do not know who Sent it from America, but suppose you have letters respecting it it seems that there is a heavy fine of 1200 l.t. if I had been detected Bringing it onshore. It is now With me. Mr. Limozin tells me it cannot be Sent, therefore beg Your Excellys. advice in respect to it. And am Sir With due respect, your Obt. Servt.
          
            J Barney
            Excelly. B Franklin
          
         
          Addressed: a Son Exellence / Monsieur Le Doctr. Francklin / Ministre Plenipotentier des Treize Etats / Unis de L’Amerique a La Cour de France / en Son Hôtel / a Passy
        